Case 19-70966-JHH13   Doc 3    Filed 06/06/19 Entered 06/06/19 16:59:00   Desc Main
                              Document      Page 1 of 6
Case 19-70966-JHH13   Doc 3    Filed 06/06/19 Entered 06/06/19 16:59:00   Desc Main
                              Document      Page 2 of 6
Case 19-70966-JHH13   Doc 3    Filed 06/06/19 Entered 06/06/19 16:59:00   Desc Main
                              Document      Page 3 of 6
Case 19-70966-JHH13   Doc 3    Filed 06/06/19 Entered 06/06/19 16:59:00   Desc Main
                              Document      Page 4 of 6
Case 19-70966-JHH13   Doc 3    Filed 06/06/19 Entered 06/06/19 16:59:00   Desc Main
                              Document      Page 5 of 6
Case 19-70966-JHH13   Doc 3    Filed 06/06/19 Entered 06/06/19 16:59:00   Desc Main
                              Document      Page 6 of 6
